DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-13, drawn to a vehicle having suspension device(s) and a plurality of detectors configured to detect travel state information during travel and output a detection signal related to the detected travel state information, and a processor configured to acquire detection information regarding a state of the road surface recognize the state of the road surface based on the information stored in a non-transitory memory and the acquired detection information; and control the suspension device based on the recognized state of the road surface and the information stored in the non-transitory memory, classified in B60W 40/06. 
II.	Claims 14-20 drawn to method for controlling a vehicle comprising: identifying detection signals output through a plurality of detectors during travel; identifying the detection signal that changes in response to a state of a road surface among the identified detection signals; acquiring, by a processor, detection information corresponding to the state of the road surface based on the identified detection signals; recognizing, by the processor, the state of the road surface based on detection information for each state of the road surface stored in a non-transitory memory and the acquired detection information; and controlling, by the processor, the plurality of suspension devices based on the recognized state of the road surface and information regarding a control strategy of the suspension device for each state of the road surface stored in the non-transitory memory, classified in B60W 10/22.
The inventions are distinct each from the other because of the following reasons:
Inventions I and II are directed to a method and a system to practice said method.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the method of claims 14-20 may be executed by a materially different apparatus than a vehicle, for example on a processor off-board the vehicle where the presence of specific structures is not required as it could be purely directed to collection and processing of data and generating signals.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Upon election of Invention I, Applicant is required to elect one of the following species:
Species 1 (Claims 1-10) and Species 2 (Claims 11-13).  The species are independent or distinct because Species 1 is directed to an embodiment disclosed in paragraph [0011] of the specification and Species 2 is directed to an embodiment disclosed in paragraph [0020] of the specification. In addition, these species are not obvious variants of each other based on the current record. For example, the limitations “a deep learning program based on a convolution neural network” claimed in Species 2 are not required by Species 1.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims appear to be generic in the Examiner’s opinion.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search, for example searching different classes/subclasses, or electronic resources, or employing different search queries. Furthermore, the species are not obvious variants of each other based on the current record.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669